Articles of Incorporation (Pursuant to NRS Chapter 78) 1. Name of Corporation:Meganet Corporation 2. Registered Agent for Service:Saul Backal, CEO 2250 E. Tropicana Ave # 19-110 Las Vegas, Nevada89119 3. Authorized Stock:Number of shares with par value:100,000,000;Par value per share:.001 4. Names and Addresses of the Board of Directors:Saul Backal, CEO 2250 E. Tropicana Ave # 19-110 Las Vegas, Nevada89119 5. Purpose:The purpose of the corporation shall be:High Tech Company 6. Name, Address and Signature of Incorporation:Saul Backal, CEO 2250 E. Tropicana Ave # 19-110 Las Vegas, Nevada89119 /s/ Saul Backal Incorporator Signature 7. Certificate of Acceptance of Appointment of Registered Agent:I hereby accept appointment as Registered Agent for the above named Entity. /s/ Saul Backal Authorized Signature of Registered Agent or On Behalf of Registered Agent entity 3/25/2009 Date
